UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-7620


BRANDON JENNINGS,

                     Plaintiff - Appellant,

              v.

R. HUDGINS, Warden; P. ADAMS, Warden; P. MCKONE, Commissary/Trust
Fund Officer; MASCOLA, Case Manager; L. T. CRUZE, SIS Lieutenant; JORGE,
F-2 Counselor; DR. SEYMOUR, Psych; YANASH, F-2 Case Manager,

                     Defendants - Appellees.



Appeal from the United States District Court for the Northern District of West Virginia, at
Clarksburg. John Preston Bailey, District Judge. (1:21-cv-00090-JPB-JPM)


Submitted: March 24, 2022                                         Decided: March 29, 2022


Before MOTZ, WYNN, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brandon Marquis Jennings, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Brandon Marquis Jennings appeals the district court’s order dismissing his

complaint without prejudice after he failed to pay the initial partial filing fee. We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. Jennings v. Hudgins, No. 1:21-cv-00090-JPB-JPM (N.D.W.

Va. Nov. 5, 2021). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             AFFIRMED




                                            2